Citation Nr: 1013485	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-43 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an 
adverse reaction to a typhoid vaccination.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle injury prior to July 3, 2007. 

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle injury for the period from August 
7, 2007, to May 25, 2009.  

5.  Entitlement to a rating in excess of 20 percent for the 
residuals of a right ankle injury after May 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971, and from December 2004 to January 2005.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in December 
2003, November 2006, October 2007, June 2009, and August 2009 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in an October 2007 rating decision the 
RO granted a temporary total disability rating for the 
Veteran's service-connected residuals of a right ankle injury 
effective from July 3, 2007, and established a 10 percent 
rating from August 7, 2007.  A June 2009 rating decision 
subsequently granted an increased 20 percent rating for the 
residuals of a right ankle injury, and granted a separate 10 
percent disability rating for right ankle arthritis without 
addressing the prohibition against pyramiding ratings under 
38 C.F.R. § 4.14 (2009).  The issues as listed on the title 
page of this decision have been appropriately developed for 
appellate review.

In February 2010, the Veteran testified before the 
undersigned Acting Veterans Law Judge.  A copy of the hearing 
transcript is of record and has been reviewed.  At the 
hearing the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.  

In correspondence dated in November 2009 the Veteran raised 
the issue of entitlement to an earlier effective date of 
service connection for right carpal tunnel syndrome and at 
his February 2010 personal hearing he raised the issue of 
entitlement to a foot disability, secondary to service-
connected right ankle disability.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluations for 
residuals of right ankle injury and entitlement to service 
connection for left carpal tunnel syndrome are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A statement dated in February 2010 shows that the Veteran 
wished to withdraw his appeal seeking entitlement to service 
connection for residuals of a typhoid reaction, and the Board 
received the request prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to service 
connection for residuals of an adverse reaction to a typhoid 
vaccination are met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Veteran perfected an appeal from December 2003 and March 
2004 rating decisions which, in pertinent part, denied 
service connection for residuals of an adverse reaction to a 
typhoid vaccination.

According to a statement dated in February 2010, the Veteran 
indicated that he wished to withdraw the issue of entitlement 
service connection for residuals of an adverse reaction to a 
typhoid vaccination.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2009).  Once the Veteran withdrew this issue in the February 
2010 correspondence, there remained no allegations of error 
of fact or law for appellate consideration.  The Board does 
not have jurisdiction to review the issues of entitlement to 
service connection for residuals of an adverse reaction to a 
typhoid vaccination and therefore, that claim is dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002).

ORDER

The claim of entitlement to service connection for residuals 
of an adverse reaction to a typhoid vaccination is dismissed.


REMAND

The Veteran is seeking an increased rating for his service-
connected right ankle disability.  Initially, the Board notes 
that there is an apparent conflict as to the evaluation 
currently assigned for the Veteran's right ankle disability.  
In a June 2009 rating decision the RO indicated that it 
granted service connection for traumatic arthritic changes of 
the right ankle under Diagnostic Codes 5271-5010 and assigned 
a 10 percent evaluation effective May 25, 2009; however, the 
summary of disabilities subject to compensation at the end of 
the rating decision also listed a 20 percent evaluation for 
the right ankle disability under Diagnostic Codes 5271 
effective May 25, 2009.  A June 2009 supplemental statement 
of the case characterized the issue on appeal as entitlement 
to an evaluation higher than 20 percent for residuals of 
right ankle injury.  As the June 2009 rating decision appears 
to have distinguished symptoms due to arthritis of the right 
ankle as a separate disability without clearly identifying 
the basis for the determination or addressing the prohibition 
against pyramiding ratings under 38 C.F.R. § 4.14, the Board 
finds it is imperative that this apparent conflict be 
resolved prior to appellate review.  

The Board notes that during his personal hearing, the Veteran 
asserted that his right ankle disability has worsened since 
his last VA examination in May 2009.  In support of his claim 
he submitted private medical evidence demonstrating a 
November 2009 consultation with a private orthopedic surgery 
department.  The physician indicated that the Veteran 
currently had some instability in his right ankle, 
intermittent swelling, as well as significant pain and 
arthritis.  It was noted that he was scheduled to undergo an 
examination under anesthesia and then a Brostrom-Gould 
procedure to stabilize the ankle.  The Veteran testified that 
he planned to have these procedures, but that he wanted to 
get a second opinion. 

The Veteran is also seeking service connection for left 
carpal tunnel syndrome; he asserts that this disability is 
related to his service-connected carpal tunnel syndrome, 
status-post release right associated with fracture of the 
right wrist.  An October 2008 electromyography (EMG) study 
revealed evidence of mild left median neuropathy.  Therefore, 
the Board finds that additional development is required for 
adequate determinations as to these matters.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the June 
2009 rating decision and supplemental 
statement of the case and clarify the 
currently assigned service-connected 
evaluation for the service-connected 
right ankle disability on appeal.  The 
basis for the determination should be 
addressed, including consideration of the 
prohibition against pyramiding ratings 
under 38 C.F.R. § 4.14 (2009).

2.  The RO/AMC should schedule the 
Veteran for an appropriate VA examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
left carpal tunnel syndrome as a result 
of active service, to include  whether 
the disorder was either caused or 
aggravated as a result of his service-
connected right wrist disability.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

3.  The RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of his 
service-connected residuals of a right 
ankle injury.  All required tests and 
studies should be completed.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

All residuals of the right ankle injury 
found on examination should be noted in 
the examination report.  In particular, 
the examiner should discuss any 
limitation of motion found to be 
associated with this service-connected 
disability.  The examiner should also 
note whether ankylosis of the right ankle 
is present.

Additionally, the examiner should discuss 
whether the Veteran's right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disability.  The examiner 
should also express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the Veteran uses this joint 
repeatedly over a period of time.  

4.  Upon completion of the above-
requested development, the RO/AMC should 
readjudicate the issues of entitlement to 
service connection for left carpal tunnel 
syndrome and entitlement to increased 
ratings for the residuals of a right 
ankle injury.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for a scheduled VA examination without good cause may 
have adverse effects on his claims.  38 C.F.R. § 3.655 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


